ACCEPTED
                                                                       04-15-00561-CV
                                                           FOURTH COURT OF APPEALS
                                                                SAN ANTONIO, TEXAS
                                                                 10/30/2015 8:39:25 AM
                                                                        KEITH HOTTLE
                                                                                CLERK

                    NO. 04-15-00561-CV

                                                      FILED IN
                                               4th COURT OF APPEALS
                         IN THE                 SAN ANTONIO, TEXAS
               FOURTH COURT OF APPEALS         10/30/2015 8:39:25 AM
                 AT SAN ANTONIO, TEXAS             KEITH E. HOTTLE
                                                        Clerk


SPECIALTY SELECT CARE CENTER OF SAN ANTONIO D/BA CASA
         RIO HEALTHCARE AND REHABILITATION,
                               Appellant

                            v.

HELEN ARLENE OWEN, ON BEHALF OF ALL WRONGFUL DEATH
 BENEFICIARIES AND HEIRS OF LILY MINES, DECEASED, et al.,
                                 Appellees


    UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE
APPELLEES’ BRIEF UNTIL 21 DAYS AFTER THE PARTIES MEDIATE



                             Gavin McInnis
                             Texas Bar No. 13679800
                             gavin@marynellmaloneylawfirm.com
                             Michelle Maloney
                             Texas Bar No. 24069099
                             michelle@marynellmaloneylawfirm.com
                             Marynell Maloney Law Firm, PLLC
                             115 E. Travis, Suite 1800
                             San Antonio, Texas 78205
                             (210) 212-8000 telephone
                             (210) 212-8385 facsimile
                              Attorneys for Appellees




                            1
TO THE HONORABLE FOURTH COURT OF APPEALS:

       Appellees, Helen Arlene Owen, on Behalf of all Wrongful Death

Beneficiaries and Heirs of Lily Mines, Deceased; Trinidad Virginia Luna Rangel

and Ted Richard Luna, as all Wrongful Death Beneficiaries and Heirs of Trinidad

Luna, Deceased; Carrie Lopez, on behalf of all Wrongful Death Beneficiaries and

Heirs of Porfirio Ramirez, Deceaased; Sandra Mata, on behalf of all Wrongful

Death and Beneficiaries and Heirs of Juanita Trinidad, Deceased, Carmen Perez, as

Wrongful Death Beneficiary and on Behalf of the Estate of Sally Perez, Deceased

and Reginald Bateman, as Wrongful Death Beneficiary and Heir of Doris Lewis,

Deceased file this unopposed motion asking the court for an extension of time to

file their Appellees’ Brief until January 5, 2016, which is 21 days after the date the

parties’ have agreed to mediate the underlying dispute.

       The parties have scheduled a mediation of the underlying dispute for

December 15, 2015.

       Appellees’ Brief is currently due on November 16, 2015.             Appellees

respectfully request an extension of time for Appellees to file their brief until

January 5, 2016, which is 21 days after the mediation date agreed upon by the

parties.

       This is Appellees’ first request for an extension of time to file their brief.

This request is unopposed.

                                          1
      Good cause exists for this request. As noted above, the parties have agreed

to mediate the underlying dispute. Granting the extension sought by Appellees

will promote “the policy of this state to encourage the peaceable resolution of

disputes…and the early settlement of pending litigation through voluntary

settlement procedures.” TEX. CIV. PRAC. & REM. CODE § 154.002. Furthermore,

the mediation, if successful, will result in a dismissal of this appeal thus freeing up

judicial resources.

      This extension is not sought for the purposes of delaying this appeal, but so

that justice may be done.

                                      PRAYER

      Appellees respectfully request that the Court extend the deadline for

Appellees to file Appellees’ Brief until January 5, 2016.



                                        Respectfully submitted,

                                        /s/ Gavin McInnis
                                        Gavin McInnis
                                        Texas Bar No. 13679800
                                        gavin@marynellmaloneylawfirm.com
                                        Michelle Maloney
                                        Texas Bar No. 24069099
                                        michelle@marynellmaloneylawfirm.com
                                        115 E. Travis, Suite 1800
                                        San Antonio, Texas 78205
                                        Telephone: (210) 212-8000
                                        Facsimile: (210) 212-8385
                                        Attorneys for Appellees

                                          2
                     CERTIFICATE OF CONFERENCE

      I hereby certify that on October 29, 2015, I conferred by e-mail with Jeffrey

Cook, counsel for Appellant, who advised that he is unopposed to this motion.

                                             /s/ Gavin McInnis
                                             Gavin McInnis


                        CERTIFICATE OF SERVICE

       This is to certify that on the 30th day of October 2015 a copy of the
foregoing was served pursuant to the Texas Rule of Appellate Procedure 9.5 upon
the following counsel:

Jeffrey Cook                                Carl J. Kolb
jcook@sullivancook.com                      carl@carlkolblaw.com
Adam Barela                                 Jeffrey L. Stewart
abarela@sullivancook.com                    jeff@carlkolblaw.com
SULLIVAN & COOK, LLC                        CARL J. KOLB, P.C.
600 E. Las Colinas Blvd., Suite 1300        926 Chulie Drive
Irving, Texas 75039                         San Antonio, Texas 78216
Attorneys for Appellant                     Attorneys for Appellant

Elizabeth Conry Davidson
conrydavidson@gmail.com
926 Chulie Drive
San Antonio, Texas 78216

                                             /s/ Gavin McInnis




                                        3